Citation Nr: 0305264	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fracture, right tibia and fibula, 
distal 3rd, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel


INTRODUCTION

Procedural history

The veteran had active service from August 1947 to April 
1950.

The veteran was granted service connection for residuals of 
fracture, right tibia and fibula, distal 3rd , in an April 
1950 rating decision.  A 10 percent disability rating was 
assigned at that time.  An April 1959 rating decision reduced 
the rating from 10 percent to noncompensably disabling (0 
percent).

In July 1999, the veteran field a claim of entitlement to an 
increased disability rating for his service-connected right 
leg disability.  A September 1999 rating decision increased 
the rating to 10 percent effective July 1999.  The veteran 
expressed his disagreement with the assigned disability 
rating and initiated this appeal.  The appeal was perfected 
with the timely submission a VA Form 9 in June 2000.  

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge in August 2001.  In 
October 2001, the Board remanded this matter for further 
evidentiary development.  After the requested development was 
accomplished, a November 2002 rating decision increased the 
rating to 20 percent.
The veteran has not indicated that he is satisfied with the 
assigned disability rating.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].  The case has been returned to the Board for 
further proceedings.


FINDING OF FACT

According to the competent medical evidence of record, the 
veteran's service-connected residuals of fracture, right 
tibia and fibula, distal 3rd, is manifested primarily by 
subjective complaints of pain and limited range of motion 
resulting in the curtailment of physical exertion, but absent 
evidence of symptomatology indicative of marked knee or ankle 
disability.


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
service-connected residuals of fracture, right tibia and 
fibula, distal 3rd have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of fracture, right 
tibia and fibula, distal 3rd.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  The RO notified the veteran of the 
evidence required to substantiate his claim in letters dated 
December 1994 and February 1995.  Moreover, the veteran was 
notified of the pertinent law and regulations, as well as of 
the types of evidence that could be submitted by him in 
support of his claims, by the RO's May 2000 statement of the 
case (SOC), the Board's October 2001 remand, the RO's letter 
dated February 2002, and the RO's December 2002 supplemental 
statement of the case (SSOC).  

Crucially, in a November 2001 letter which referenced the 
VCAA in detail, the RO specifically notified the veteran of 
the evidence he was expected to obtain and which evidence VA 
would obtain.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his December 1950 claim.  The RO obtained 
those records, as well as VA and private medical examination 
reports.  In addition, the veteran was afforded VA 
examinations in February 1951, March 1959, August 1999 and 
January 2002 to determine the nature and severity of his 
residuals of fracture, right tibia and fibula, distal 3rd.  

Of particular importance, as noted in the Introduction, the 
Board remanded this issue in October 2001 so that additional 
evidentiary development could be accomplished.  In 
particular, the veteran was to be provided a VA examination
to evaluate the severity of his service-connected residuals 
of fracture, right tibia and fibula, distal 3rd.  This was 
done.  A report of the January 2002 VA examination is of 
record and will be discussed in the Board's decision below.  
The Board has reviewed the record and concludes that all of 
its remand instructions have been complied with.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [compliance with remand 
instructions is neither optional nor discretionary; where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
a personal hearing, which was chaired by the undersigned at 
the RO in August 2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2001).

Specific schedular criteria

The veteran is currently assigned a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002) [impairment of 
tibia and fibula.  Under this diagnostic code, the following 
levels of disability are included.  

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability, and a 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  When impairment of the tibia 
and fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  See also 38 C.F.R. § 4.71, Plate II, which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records reveal that he 
sustained a simple comminuted fracture of the tibia and 
fibula in the distal 3rd while playing basketball in March 
1949.  A closed reduction was performed and a cast applied.  
A series of X-rays dated from March 1949 to June 1949 
revealed progressively satisfactory healing with considerable 
amount of callus formation at the fracture sites.  In January 
1950, the veteran complained of some swelling in that area 
and X-rays performed in February 1950 revealed good healing 
with poor approximation of tibula fragments.  In April 1950, 
it was noted that the fracture had resolved with no 
complications or sequelae.

A February 1951 VA examination report disclosed puffiness 
below the malleolar level in the right ankle on both medial 
and lateral aspect.  The veteran complained of pain in the 
right ankle.  Dorsal and plantar flexion was not limited but 
there was moderately severe limitation of both eversion and 
inversion.  X-rays revealed a slight fusiform thickening of 
the tibia and other deformities consistent with old healed 
fractures.  There was no evidence of bony injury or joint 
disease.  The diagnosis was residuals of fracture, right 
tibia and fibula in distal 3rd.

At a March 1959 VA examination, the veteran complained that 
he would experience occasional discomfort and slight swelling 
in his right ankle whenever he engaged in strenuous activity.  
Physical examination revealed slight enlargement of the right 
tibia in the lower third.  Dorsiflexion was found to be in 
normal range.  There was a slight restriction of full 
plantarflexion and of lateral and medial movements of the 
right foot at the ankle.  The veteran was able to stand with 
the longitudinal arches of both feet in good condition, rise 
on the balls of the feet and spring readily up and down 
without any manifestation of discomfort or awkwardness.  
Similarly, he was able to squat to full normal range.  He 
walked while maintaining weight and balance well.  No 
evidence of any restriction of plantarflexion was noted.  The 
diagnosis was simple fractures in distal 3rd, right tibia and 
fibula, healed in good position and alignment.

As noted in the Introduction, the veteran filed a claim of 
entitlement to an increased disability rating in July 1999.  
During  an August 1999 VA examination, the veteran complained 
that he would experience pain in the medial aspect of the 
right foot after walking two miles.  Flexion in the right 
knee was 115, extension was full.  There was no effusion to 
the right knee.  Range of motion of the right ankle was 25 
degrees plantar flexion, full dorsiflexion.  There was no 
effusion to the ankle, no crepitance and no tenderness to 
palpation.  In the right lower leg, there was tenderness to 
palpation.  The diagnosis was simple fracture of the right 
distal tibiofibula.

A July 2001 letter by the veteran's private physician, W.J., 
M.D., indicated that an examination revealed diminished 
motion of the ankle by 20 degrees dorsiflexion and 20 degrees 
plantar flexion, as well as 0 degrees inversion and 0 degrees 
eversion.  Dr. W.J. also indicated that the veteran had some 
early arthritic changes over the ankle.  

At his August 2001 personal hearing, the veteran testified 
that he experienced pain upon walking great distances and was 
similarly limited when engaging in strenuous activities that 
involved placing stress on his leg.  He testified that, at 
the age of 72, he no longer worked and was able to assist his 
ailing wife to some degree. 

The Board remanded this case in October 2001 so that 
additional medical evidence, in particular, a VA examination 
report, could be obtained.  A January 2002 VA examination 
disclosed complaints of pain in the dorsum of the right foot 
in the area of the great toe.  Physical examination of the 
right ankle revealed dorsiflexion 0-6, plantar flexion 0-5, 
with no inversion or eversion of the ankle.  There was no 
tenderness or crepitation of movement.  Examination of the 
right knee showed no redness, heat, swelling, tenderness, 
bony deformity or crepitation of movement.  Range of motion 
of the right knee was 0-110 passive and 0-116 active.  A MRI 
dated February 2002 was not remarkable except for edema about 
the right ankle.  The diagnosis was status post fracture of 
the right tibia and fibula. 

Analysis

The veteran is seeking an increased disability rating for his 
service-connected residuals of fracture, right tibia and 
fibula, distal 3rd disability, which is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2002).  He essentially contends that his symptoms 
and resulting impairment are more severe than is contemplated 
by the currently assigned rating.

Assignment of diagnostic code 

The veteran is currently evaluated at the 20 percent level 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 based on 
moderate knee or ankle disability manifested by pain and 
limited motion.  The Board must accordingly determine whether 
the veteran's symptoms more nearly approximate the criteria 
for the 30 percent level or higher.  If they do not, then a 
higher rating may not be awarded.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board has examined all other diagnostic codes pertinent 
to the veteran's service-connected disability.  After having 
carefully considered the matter, the Board has reached the 
conclusion that, based on the diagnosis rendered by the 
January 2002 VA examiner, the functions affected by the 
disability, the anatomical localization, as well as the 
symptomatology reported by the veteran, the veteran's 
service-connected disability is most appropriately rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The veteran's 
service-connected disability specifically involves impairment 
of the tibia and fibula.  

Although the disability could theoretically be rated under 
Diagnostic Codes 5260 or 5261, concerning limitation of 
motion of the leg, as a practical matter this would not 
benefit the veteran because the medical evidence, reported 
above, does not document limitation of motion consistent with 
the assignment of a disability rating in excess of the 20 
percent which is currently assigned under Diagnostic Code 
5262.  The January 2002 examination revealed range of motion 
of the leg as 0-110 passive and 0-116 active.  See 38 C.F.R. 
§ 4.71, Plate II (2002).

The Board additionally notes the veteran's physician, Dr. 
W.J. indicated in July 2000 that arthritis may be present in 
the veteran's right ankle.  However, this has not been 
documented by X-ray studies.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Specifically the February 2002 MRI was 
not remarkable except for edema about the right ankle.  In 
any event, even if arthritis had been documented by X-ray 
evidence, under the regulation it would be rated based on 
limitation of motion.  
As discussed in the paragraph immediately above, under the 
circumstances presented in this case a disability rating in 
excess of the currently assigned 20 percent would not be 
warranted under either Diagnostic Code 5260 or Diagnostic 
Code 5261.    
  
Schedular rating

The Board has carefully reviewed the medical evidence, in 
particular the most recent VA examination which was completed 
in January 2002.  The Board believes that it is particularly 
significant that the January 2002 examination, besides being 
recent, was performed at the Board's request for the express 
purpose of clearly identifying symptomatology which are 
attributable to the service-connected disability.  The 
diagnosis was status post fracture of the right tibia and 
fibula with loss of range of motion of the right ankle and 
right great toe. The medical records in general show that the 
veteran has a disability involving malunion of the tibia and 
fibula and manifested primarily by objectively demonstrated 
limited range of motion. Of the right lower extremity and by 
subjective complaints of pain  

The Board has considered the veteran's complaints of pain and 
diminished range of motion.  During his August 2001 personal 
hearing, the veteran testified that he continued to 
experience pain and limited motion and was restricted in his 
ability to walk great distances and engage in strenuous 
activity involving placing stress on his leg.  The Board 
notes that the veteran is competent to report of his 
symptoms, and that his described symptomatology and resulting 
disability appear to be congruent with the clinical findings, 
including the most recent January 2002 VA examination.  

Applying the schedular criteria, the Board first concludes 
that nonunion of the tibia and fibula, with loose motion, 
requiring a brace has not been demonstrated, and the veteran 
does not appear to contend that such exists.  Accordingly, a 
40 percent disability rating is warranted.

Words such as "moderate" and "marked" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 
38 C.F.R. 4.6 (2001).   The Board notes that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc." Webster's New World Dictionary, Third College 
Edition (1988) at page 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous." 
Id., page 828.  

The January 2002 VA examination revealed limited range of 
motion with no inversion or eversion of the ankle and no 
tenderness or crepitation of movement of the ankle or knee.  
The veteran described his symptomatology as defined by pain 
and limited motion and characterized primarily by an 
inability to engage in strenuous activity involving placing 
pressure on his leg.  In short, the evidence of record 
establishes a disability manifested primarily by a limitation 
of motion and pain upon exertion.  There is no evidence that 
the service-connected right leg disability is noticeable.  
The January 2002 VA examiner specifically stated that the 
veteran walked without a limp.  There is no indication that 
the veteran uses an assistive device such as a brace or a 
cane. There is also no radiological evidence of the service-
connected fracture.  

Taken together, the evidence demonstrates at worst a 
moderate, and certainly not a marked, disability of the 
veteran's right lower extremity, which is consistent with the 
assignment of a 20 percent disability rating.  The veteran's 
complaints of pain and the objectively demonstrated 
limitation of motion are, in the opinion of the Board, 
consistent with such rating.
 
DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5262.

Conclusion

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
service-connected residuals of fracture, right tibia and 
fibula, distal 3rd disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The benefit sought on 
appeal is accordingly denied.



ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for service-connected residuals of fracture, right 
tibia and fibula, distal 3rd disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

